NICHOLS, Justice.
The Defendant, Nelson Donnell, appeals from two judgments entered after a jury trial in Superior Court (Kennebec County).
One of the two charges against the Defendant was for operating a motorcycle July 4, 1983, on Whitten Road, Augusta, while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B. We have examined the issues raised by the Defendant in connection therewith, and they are without merit. We affirm the judgment.
The second of the two charges against the Defendant has a more unique history. The Defendant was charged, and found by the jury guilty, of then and there eluding a law enforcement officer in a high-speed chase after being signalled to stop, 29 M.R.S.A. § 2501-A(3), which is a Class D offense. After the verdict, and upon the Defendant’s motion for acquittal, on September 14, 1984, the Superior Court vacated this conviction and imposed a sentence on the Defendant for failure to stop upon the signal of a uniformed law enforcement officer, 29 M.R.S.A. § 2501-A(2). *1057The latter is a Class E offense, and it is distinguishable from the former by the requirement that the officer be uniformed. It is not a lesser included offense. 17-A M.R.S.A. § 13-A(2).
The Superior Court’s order acquitted the Defendant of the crime of which the jury had found him guilty. Moreover, it was obvious error to sentence the Defendant for a crime with which he had not been charged and for which he had not stood trial.
The entry, therefore, must be:
Judgment of conviction of operating a motor vehicle while under the influence of intoxicating liquor affirmed.
Judgment of conviction of failing to stop upon the signal of a uniformed law enforcement officer vacated.
Remanded for entry of judgment of acquittal of eluding a law enforcement officer in a high speed chase after being sig-nalled to stop.
All concurring.